Exhibit 10.11.9

Form of Restricted Stock Unit Agreement

Under the Teradata Corporation 2007 Stock Incentive Plan

You have been awarded a number of restricted stock units (the “Stock Units”)
under the Teradata Corporation 2007 Stock Incentive Plan (the “Plan”), as
described on the restricted stock unit information page on the website of
Teradata’s third party Plan administrator, subject to the terms and conditions
of this Restricted Stock Unit Agreement (this “Agreement”) and the Plan.

1. The Stock Units will become non-forfeitable (“Vested”) on the vesting date
described on the Information Page (“Vesting Date”), provided that you are
continuously employed by Teradata or any of its affiliate companies (referred to
collectively herein as “Teradata”) until the Vesting Date.

2. If your employment with Teradata terminates prior to your Vesting Date due to
(i) your death; or (ii) cessation of active employment by Teradata as a result
of a disability for which you qualify for benefits under the Teradata Long-Term
Disability Plan or another long-term disability plan sponsored by Teradata
(“Disability”); then, upon such termination of employment, your Stock Units will
become fully Vested. If your employment with Teradata terminates prior to your
Vesting Date due to your (a) Retirement (defined as termination by you of your
employment with Teradata at or after age 55 with the consent of the
Compensation & Human Resource Committee of the Teradata Board of Directors (the
“Committee”) other than, if applicable to you, for Good Reason (as described
below) following a Change in Control (as defined in the Plan); or
(b) reduction-in-force; then, upon such termination of employment, a pro rata
portion of the Stock Units will become fully Vested. The pro rata portion of the
Stock Units that will become fully Vested will be determined by multiplying the
total number of the Stock Units awarded pursuant to this Agreement by a
fraction, the numerator of which is the number of full and partial months of
employment that you completed after the date of grant of this award (the “Grant
Date”), and the denominator of which is the total number of months during the
period beginning on the Grant Date and ending on your Vesting Date.

Notwithstanding any provision in this Agreement to the contrary, in the event a
Change in Control occurs and this restricted stock unit award is not assumed,
converted or replaced by the continuing entity, the Stock Units shall become
fully Vested immediately prior to the Change in Control. In the event of a
Change in Control wherein this restricted stock unit award is assumed, if a
Termination of Employment (as defined in the Plan) by the Company other than for
Cause or Disability (as such terms are defined in the Plan) occurs during the
twenty-four (24) months following the Change in Control, the Stock Units shall
become fully Vested immediately upon your Termination of Employment. If you are
a participant in the Teradata Change in Control Severance Plan, a Teradata
Severance Policy or a similar arrangement that defines “Good Reason” in the
context of a resignation following a Change in Control and you terminate your
employment for Good Reason as so defined within twenty-four (24) months
following a Change in Control, the Stock Units shall become fully Vested
immediately upon your Termination of Employment.

3. Except as may be otherwise provided in this Section 3, when Vested, the Stock
Units will be paid to you within 30 days after the Vesting Date in shares of
Teradata common stock (such that one Stock Unit equals one share of Teradata
common stock) or, in Teradata’s sole discretion, in an amount of cash equal to
the Fair Market Value of such number of shares of Teradata common stock as of
the Vesting Date (or such earlier date upon which the Stock Units have become
Vested pursuant to Section 2 of this Agreement), or a combination thereof.

To the extent that the Stock Units become Vested pursuant to Section 2 of this
Agreement and your right to receive payment of Vested Stock Units constitutes a
“deferral of compensation” within the



--------------------------------------------------------------------------------

meaning of Section 409A of the Code, then payment of such Stock Units shall be
subject to the following rules: (i) the Stock Units will be paid to you within
30 days after the earlier of (a) your “separation from service” within the
meaning of Section 409A of the Code, or (b) the Vesting Date;
(ii) notwithstanding the foregoing, if the Stock Units become payable as a
result of your “separation from service” within the meaning of Section 409A of
the Code (other than as a result of death), and you are a “specified employee”
as determined under Teradata’s policy for determining specified employees on the
date of separation from service, the Stock Units shall be paid on the first
business day after the date that is six months following your “separation from
service” within the meaning of Section 409A of the Code; and (iii) Teradata may,
in its sole discretion and to the extent permitted by Treasury Regulation §
1.409A-3(j)(4)(ix)(B), terminate this Agreement and pay all outstanding Stock
Units to you within 30 days before or 12 months after a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of Teradata within the meaning of
Section 409A of the Code.

4. By accepting this award, unless disclosure is required by applicable law or
regulation, you agree to keep this Agreement confidential and not to disclose
its contents to anyone except your attorney, your immediate family, or your
financial consultant, provided such persons agree in advance to keep such
information confidential and not disclose it to others. The Stock Units will be
forfeited if you violate the terms and conditions of this Section 4.

5. At all times before your Vesting Date, the Stock Units may not be sold,
transferred, pledged, assigned or otherwise alienated, except by beneficiary
designation, will or by the laws of descent and distribution upon your death. As
soon as practicable after your Vesting Date, if Stock Units are to be paid in
the form of shares of Teradata common stock, Teradata will instruct its Transfer
Agent and/or its third party Plan administrator to record on your account the
number of shares of Teradata common stock underlying the number of Stock Units
that you opted to be paid to you in shares of Teradata common stock and such
shares will be freely transferable.

6. Any cash dividends declared before your Vesting Date on the shares underlying
the Stock Units shall not be paid currently, but shall be converted into
additional Stock Units. Any Stock Units resulting from such conversion (the
“Dividend Units”) will be considered Stock Units for purposes of this Agreement
and will be subject to all of the terms, conditions and restrictions set forth
herein. As of each date that Teradata would otherwise pay the declared dividend
on the shares underlying the Stock Units (the “Dividend Payment Date”) in the
absence of the reinvestment requirements of this Section 6, the number of
Dividend Units will be determined by dividing the amount of dividends otherwise
attributable to the Stock Units but not paid on the Dividend Payment Date by the
Fair Market Value of Teradata’s common stock on the Dividend Payment Date.

7. Teradata has the right to deduct or cause to be deducted from, or collect or
cause to be collected, with respect to the taxation of any Stock Units, any
federal, state, local, foreign or other taxes required by the laws of the United
States or any other country to be withheld or paid with respect to the Stock
Units, and you or your legal representative or beneficiary will be required to
pay any such amounts. By accepting this award, you consent and direct that, if
you are paid through Teradata’s United States payroll system at the time the
Stock Units vest, Teradata’s stock plan administrator may withhold or sell the
number of Stock Units from your award as Teradata, in its sole discretion, deems
necessary to satisfy such withholding requirements. If you are paid through a
non-United States Teradata payroll system, you agree that Teradata may satisfy
any withholding obligations by withholding cash from your compensation otherwise
due to you or by any other action as it may deem necessary to satisfy any
withholding obligation.

8. The Stock Units will be forfeited if the Committee determines that you
engaged in misconduct in connection with your employment with Teradata.

 

Teradata Confidential   2  



--------------------------------------------------------------------------------

9. In exchange for the Stock Units, you agree that during your employment with
Teradata and for a period of twelve (12) months after the termination of
employment (or if applicable law mandates a maximum time that is shorter than
twelve months, then for a period of time equal to that shorter maximum period),
regardless of the reason for termination, you will not, without the prior
written consent of the Chief Executive Officer of Teradata, (1) render services
directly or indirectly to, or become employed by, any Competing Organization (as
defined in this Section 9 below) to the extent such services or employment
involves the development, manufacture, marketing, sale, advertising or servicing
of any product, process, system or service which is the same or similar to, or
competes with, a product, process, system or service manufactured, sold,
serviced or otherwise provided by Teradata to its customers and upon which you
worked or in which you participated during the last two (2) years of your
Teradata employment; (2) directly or indirectly recruit, hire, solicit or
induce, or attempt to induce, any exempt employee of Teradata to terminate his
or her employment with or otherwise cease his or her relationship with Teradata;
or (3) solicit the business of any firm or company with which you worked during
the preceding two (2) years while employed by Teradata, including customers of
Teradata. If you breach the terms of this Section 9, you agree that in addition
to any liability you may have for damages arising from such breach, any unvested
Stock Units will be immediately forfeited, and you agree to pay to Teradata the
Fair Market Value of any Stock Units that Vested or cash paid to you in lieu of
such Stock Units during the twelve (12) months prior to the date of your
termination of employment. Such Fair Market Value shall be determined as of your
Vesting Date.

As used in this Section 9, “Competing Organization” means an organization
identified as a Competing Organization by the Chief Executive Officer of
Teradata for the year in which your employment with Teradata terminates, and any
other person or organization which is engaged in or about to become engaged in
research on or development, production, marketing, leasing, selling or servicing
of a product, process, system or service which is the same or similar to or
competes with a product, process, system or service manufactured, sold, serviced
or otherwise provided by Teradata to its customers. The list of Competing
Organizations identified by the Chief Executive Officer is maintained by the
Teradata Law Department.

10. By accepting this award, you agree that, where permitted by local law, any
controversy or claim arising out of or related to your employment relationship
with Teradata shall be resolved by first exhausting any Teradata internal
dispute resolution process and policy, and then by arbitration pursuant to such
policy. If you are employed in the United States, the arbitration shall be
pursuant to the Teradata dispute resolution policy and the then current rules of
the American Arbitration Association and shall be held in the city of the
location of the headquarters of Teradata. If you are employed outside the United
States, where permitted by local law, the arbitration shall be conducted in the
regional headquarters city of the business unit in which you work. The
arbitration shall be held before a single arbitrator who is an attorney
knowledgeable in employment law. The arbitrator’s decision and award shall be
final and binding and may be entered in any court having jurisdiction. For
arbitrations held in the United States, issues of arbitrability shall be
determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the state in which the headquarters of Teradata is located.
Each party shall bear its own attorney’s fees associated with the arbitration,
and other costs and expenses of the arbitration shall be borne as provided by
the rules of the American Arbitration Association for an arbitration held in the
United States, or similar applicable rules for an arbitration held outside the
United States.

Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 9, Teradata will sustain irreparable injury and will not have an
adequate remedy at law. As a result, you agree that in the event of your breach
of Section 9 Teradata may, in addition to any other remedies available to it,
bring an action in a court of competent jurisdiction for equitable relief to
preserve the status quo pending appointment of an arbitrator and completion of
an arbitration. You stipulate to the

 

Teradata Confidential   3  



--------------------------------------------------------------------------------

exclusive jurisdiction and venue of the state and federal courts located in the
location from which Teradata’s Option program is administered, for any such
proceedings.

11. You may designate one or more beneficiaries to receive all or part of any
Stock Units to be distributed in case of your death, and you may change or
revoke such designation at any time. In the event of your death, any Stock Units
distributable hereunder that are subject to such a designation will be
distributed to such beneficiary or beneficiaries in accordance with this
Agreement. Any other Stock Units not designated by you will be distributable to
your estate. If there is any question as to the legal right of any beneficiary
to receive a distribution hereunder, the Stock Units in question may be
transferred to your estate, in which event Teradata will have no further
liability to anyone with respect to such Stock Units.

12. The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.

13. The terms of this award of Stock Units as evidenced by this Agreement may be
amended by the Teradata Board of Directors or the Committee.

14. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 10 of this Agreement shall prevail.

15. Teradata may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Teradata or a third party designated by Teradata.

 

Teradata Confidential   4  